 SOUTHERN CALIFORNIA DIST. COUNCILSouthern California District Council of Laborers andLaborers International Union of North America,Local585 andErnestW.Hahn,Inc. and VenturaCounty District Council of Carpenters and Carpen-ters Local 2463.Case 31-CD-35December 8, 197,1SUPPLEMENTAL DECISION ANDDETERMINATION OF DISPUTEBY CHAIRMANMILLER AND MEMBERSFANNING AND JENKINSOn December 16, 1969, the National Labor Rela-tionsBoard issued a Decision and Order' in theabove-entitled proceeding, finding that, by threaten-ing, coercing, or restraining Ernest W. Hahn, Inc.,with an object of forcing Hahn and/or MasonryBuilders,Inc., toassigncertain disputed work toemployees represented by Respondent Laborersrather than to employees represented by the Carpen-ters Union,2 the Respondent had engaged in and wasengagingin certain unfair labor practices within themeaning of Section 8(b)(4)(ii)(D) of the NationalLabor Relations Act, as amended. The Board orderedthat Respondent cease and desist therefrom and takecertain affirmative action to remedy such unfair laborpractices. In so finding, the Board reasoned that allparties to the jurisdictional dispute had agreed to bebound by the determination of the National JointBoard for Settlement of Jurisdictional Disputes,Building and Construction Industry, herein called theJoint Board, and therefore the Board accepted theJointBoard's determination without making anindependent determination pursuant to Section 10(k)of the Act.Subsequently, the Board filed an application forenforcement of its Order with the United States Courtof Appeals for the Ninth Circuit and the Respondentfiled an answer thereto.On May 24, 1971, the United States Court ofAppeals for the Ninth Circuit entered an Opinion,concluding that Masonry Builders, Inc., the Employercontrolling assignment of the disputed work, had notagreed to be bound by the Joint Board's determina-tion. The court therefore denied enforcement of theBoard's Order, and remanded the case for a hearingunder Section 110(k) of the Act and for furtherproceedings consistent with the court's views.3On August 4, 1971, pursuant to the court's remand,the Board issued its Order Remanding Proceeding to1180 NLRB No. 73.2Ventura CountyDistrictCouncil ofCarpentersand Carpenters Local2,463,hereinafter called Carpenters.3N.L.R.B.v.SouthernCaliforniaDistrictCouncil of Laborers andLaborersInternationalUnion of North America, Local 585,443 F.2d 220194 NLRB No. 78471the Regional Director in which it reopened the recordfor issuance of a notice of 10(k) hearing. Pursuant todue notice a hearing was held before Hearing OfficerRobert G. Mayberry on August 24, 1971, at LosAngeles,California.SouthernCaliforniaDistrictCouncil of Laborers and Laborers InternationalUnion of North America, Local 585, hereinaftercalled Laborers, and California Conference of MasonContractors Associations, Inc., and Masonry Build-ers, Inc., hereinafter called Masonry,4 appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing upon the issues. State-ments of positions contained in letters have been filedby attorneysrepresentingthe Laborers and Carpen-ters.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERErnest W. Hahn, Inc. (Hahn), a general contractor,and its subcontractorMasonryBuildersInc.(Masonry), are California corporations engaged in theconstruction of the Esplanade Mall project in Oxnard,California.The Employers herein are engaged ininterstate commerce or in operations affecting com-merce.II.THELABOR ORGANIZATIONS INVOLVEDSouthern California District Council of Laborersand LaborersInternationalUnion of North America,Local 585, and Ventura County District Council ofCarpenters and Carpenters Local 2463 are labororganizationswithin the meaning of the Act.M. THE DISPUTEA.FactsErnestW. Hahn, Inc., is the general contractor forcertain construction work at a project known as theEsplanade Mall in Oxnard, California. Hahn subcon-tracted certain masonry work to Masonry Builders.Masonry Builders has a collective-bargaining agree-(C.A. 9).4Although servedwith notice of hearing,neither Ernest W. Hahn, Inc.,the Charging Party, nor Ventura CountyDistrict Councilof Carpenters orCarpenters Local 2463made an appearance at the hearing. 472DECISIONS OF NATIONALLABOR RELATIONS BOARDment with Laborers. Pursuant to this collective-bargaining agreement,Masonry assigned the scaf-folding work under its subcontract to laborers. Hahnis signatory through Associated General Contractorsto an agreement with both the Carpenters andLaborers.On two occasions prior to a Joint Board award ofthe disputed work to Carpenters, Carpenters madeknown its claims to scaffolding work erected to aheight of 14 feet, indicated that attempt to resolve thedispute with the Laborers had been fruitless, andindicated its intention to submit the matter to theJoint Board. A representative of Respondent Local585 was present on those two occasions when theCarpenters made known its claim. On February 19,1969, the Joint Board served notice on Hahn andMasonry Builders that the dispute had been submit-ted to it, and on March 7, 1969, the Joint Boardadvised all parties that the work in dispute was to beassigned to the Carpenters. On March 12, before theaward had been complied with, a representative ofHahn called Felix Espinosa of Respondent Council,asked him if he were aware of the award, and uponreceiving an affirmative reply also asked Espinozawhat the Laborers would do if Hahn used itscarpenters to perform the disputed work as directedby the Joint Board. Espinoza replied that he wouldremoveallylaborers from the job and would filecharges with the National Labor Relations Board formoney due the laborers who were entitled to the work.B.TheWork in DisputeThe work in dispute involves the erection anddismantling of scaffolding standing 14 feet or higher.C.The Contention of the PartiesAs to the merits of the dispute, the only issue nowbeforeus,Laborers contends that the evidenceabundantly supports the assignment of the work toemployees it represents. Though Carpenters did notenter an appearance at the hearing, it transmitted itsposition by letter to the Board, opposing the assign-ment of the work to Laborers. The Employer,Masonry, supported the Laborers claim for thedisputed work.D.Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.Under settled Board policy, improper pressure by a5Hahn, as well as Masonry Builders, employed laborers represented byRespondent on thejobsite.union other than the one which has been assigned thework is not necessarily a prerequisite to the existenceof a 10(k) dispute .6 As it appears from the record thatLaborers threatened to pull its men off the job if theEmployer awarded the scaffolding work to Carpen-ters, pursuant to Carpenters claim, there is reasonablecause to believe both that an object of Laborers actionwas to force the Employer to continue to assign all ofthe disputed work to individuals represented byLaborers and that a violation of Section 8(b)(4)(D)has occured. The dispute is therefore properly beforethe Board for determination.E.Merits oftheDisputeThere is no claim by eitherunion,nor does therecord indicate, that any special skill or training isrequired to erect and dismantle scaffolding over 14feet high, or that either of the competing groups ofemployees is more capable than the other of perform-ing the disputed work. There is no certification ofbargaining representative that can be said to apply toany of the employees involved in this dispute. Thereare other factors, however, which we find persuasivein making our determination in this case:1.Collective-bargaining agreementsThe Employer subcontractor, Masonry Builders,Inc., as a member of Mason Contractors Exchange ofSouthern California, has had a series of collective-bargaining agreements with the Laborers. Theseagreements have provided that scaffolding was thework of laborers. Masonry Builders, Inc., has had nocontractual relations with, and has no employeesrepresented by, the Carpenters. In addition, contractsbetween various employer associations and locals oftheLaborersUnion in 12 counties of SouthernCalifornia describe the erection and dismantling ofscaffolds 14 feet or higher as being within thejurisdiction of the Laborers.2.Company and industry practiceThe Employer (Masonry Builders, Inc.) has consist-entlyassigned the disputed work to employeesrepresented by Laborers. As indicated, MasonryBuilders has never assigned this work to Carpenters.Much testimony was adduced to show that in theSouthern California area, as well as elsewhere, it islong-established industry practice for laborers toperform this work.6NationalPress,Incorporated,186NLRB No. 26,andPulitzerPublishing Company,187 NLRB No. 35. SOUTHERN CALIFORNIA DIST. COUNCIL3.The efficient operation of the Employer'sbusinessThe laborer's duties encompass all work necessaryto assist the bricklayers, such as the mixing of mortar,carrying brick and block to the masons, cleaning upexcess brick and hauling it away, and spotting trucksdelivering sand and cement. The scaffolding work isregarded as a regular part of the laborer's function inassisting themasons. Accordingly employment ofCarpenters to perform this segment of laborer's workwould be unduly disruptive of a continuing workprocess. Furthermore, it is clear that the laborers arecapable of performing the work in dispute to theEmployer's satisfaction.4.Joint Board awardAlthough the Joint Board decision awarding thedisputedwork to employees represented by theCarpenters may be a factor to be considered, it cannotbe controlling, since as found by the United StatesCourt of Appeals for the Ninth Circuit,supra,all ofthe parties herein had not agreed to be bound by thedecision of the Joint Board.5.Conclusion473evidence as to area practice, the Employer's long-standing assignment, and the collective-bargainingagreement betweenMasonry Builders, Inc., andLaborers Local 585, we shall determine the jurisdic-tional dispute herein by awarding the disputed workto employees represented by'Laborers. Our determi-nation is limited to the particular controversy whichgave rise to this proceeding. In making this determina-tion, the Board is assigning the disputed work toemployees represented by Laborers Local 585, but notto that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardhereby makes the following determination of dispute:Employees of Masonry Builders, Inc., who arecurrently represented by Southern California DistrictCouncil of Laborers and Laborers InternationalUnion of North America, Local 585, are entitled toperform the work of erecting and dismantlingscaffolding standing over 14 feet or higher.In view of all the foregoing, particularly the